Citation Nr: 0030480	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1994 to 
December 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
October 1998, May 1999 and August 2000; the case was returned 
to the Board in September 2000.


REMAND

Briefly, the Board's August 2000 remand requested that the 
appellant be scheduled for a hearing before a traveling 
member of the Board at the RO.  The record reflects that the 
appellant thereafter was instead scheduled for a video 
conference hearing in October 2000, but failed to attend.  
The Board notes that the appellant has not waived his right 
to a hearing before a traveling member of the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


